       Case 1:20-cv-03828-JMF-GWG Document 93 Filed 08/05/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
  -----------------------------------------X
AGUSTIN CAMANO ANZUREZ,
individually and on behalf of others similarly situated,
                                                                     JUDGMENT

                        Plaintiff,                                   20-cv-3828 (JMF)
         V.

LA UNICA CARIDAD INC. (D/B/A LA
CARIDAD 78 RESTAURANT), MIGUEL YIP,
and KWOK WOOD LEE,

                        Defendants.
  -----------------------------------------X
        A Memorandum and Order of the Honorable Jesse M. Furman, United States District

  Judge, having been filed on July 28, 2021, adopting the Report and Recommendation of

  Magistrate Judge Gabriel W. Gorenstein, dated July 12, 2021, directing the Clerk of Court to
                          Defendant La Unica Caridad Inc.
  enter judgment against the defendants jointly and severally in the total amount of

  $365,055.56, consisting of $7,200 in unpaid minimum wages, $162,879.78 in unpaid

  overtime, $18,213.00 in unpaid spread of hours, $188,292.78 in liquidated damages, $10,000
                                                   $66,600.72
  in statutory damages, $470.00 in costs, and plus $67,271.76 in prejudgment interest.

        That if any amounts remain unpaid upon the expiration of ninety days following issuance

  of judgment, or ninety days after expiration of the time to appeal and no appeal is then pending,

  whichever is later, the total amount of judgment shall automatically increase by fifteen percent,

  as required by NYLL § 198(4).; it is
                                                           Defendant La Unica Caridad Inc.
        ORDERED and ADJUDGED that judgment is hereby entered against the defendants
                                              $431,656.28
 jointly and severally in the total amount of $432,327.32.



  Dated: New York, New York
         July 29, 2021
         August 4, 2021
                                                           By:
                                                                 JUDGE JESSE M. FURMAN
